
QuickLinks -- Click here to rapidly navigate through this document




Exhibit F

FORM OF PURCHASE AGREEMENT


    THIS PURCHASE AGREEMENT is made as of the 2nd day of October, 2000, by and
between STAAR Surgical Company (the "Company"), a corporation organized under
the laws of the State of Delaware, with its principal offices at 1911 Walker
Avenue, Monrovia, California 91016, and the purchaser whose name and address is
set forth on the signature page hereof (the "Purchaser").

    IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:

    1.  Sale and Purchase of the Shares.  The Company has authorized the sale of
up to 1,500,000 shares (the "Shares") of common stock, par value $.01 per share
(the "Common Stock"), of the Company on the terms and subject to the conditions
set forth in this Agreement. At the Closing (as defined in Section 3), the
Company will sell to the Purchaser, and the Purchaser will buy from the Company,
upon the terms and conditions contained in this Agreement, the number of Shares
specified below such Purchaser's name on the signature page attached hereto at
the price set forth thereto.

    2.  Other Purchasers.  The Company intends to enter into this same form of
purchase agreement with certain other investors (the "Other Purchasers") and
expects to complete sales of the Shares to them. The Purchaser's obligations
hereunder are expressly not subject to or conditioned on the purchase of the
Shares by any or all of the Other Purchasers.

    3.  Closing; Delivery; Conditions.  

    3.1  Closing.  The purchase and sale of the Shares (the "Closing") shall
occur as soon as practicable after the execution of this Agreement by the
Company and the Purchasers at the time and location (the "Closing Date") agreed
upon by the Company and the Placement Agent (as defined herein). The Placement
Agent will promptly notify the Purchasers of the Closing Date by facsimile
transmission or otherwise.

    3.2  Delivery of the Shares.  Subject to the satisfaction of the conditions
set forth below, at the Closing, the Company will deliver to each Purchaser one
or more stock certificates, registered in the name of such Purchaser,
representing the number of Shares to be purchased by such Purchaser as set forth
opposite such Purchaser's name on the signature page hereto and bearing an
appropriate legend stating that the Shares have not been registered under the
Securities Act (as defined herein) and cannot be sold unless registered under
the Securities Act, or an exemption from registration is available. Such
deliveries shall be made against payment of the purchase price therefore (the
"Purchase Price") by wire transfers to the respective accounts as designated in
writing by the Company, of immediately available funds in the respective amounts
set forth on the signature page hereto, as the case may be, at least two
business days prior to the Closing. The name(s) in which the stock certificate
are to be registered are set forth in the Stock Certificates Questionnaire
attached hereto as part of Appendix I.

    3.3  Closing Conditions.  

    (a) The Company's respective obligations to complete the purchase and sale
of the Shares and deliver the stock certificates representing the Shares to the
Purchasers at the Closing shall be subject to the following conditions, any one
or more of which may be waived by the Company:

    (1) receipt by the Company of same-day funds in the full amount of the
Purchase Price for the Shares being purchased hereunder; and

    (2) the accuracy of the representations and warranties made by the
Purchasers and the fulfillment of those obligations of the Purchasers to be
fulfilled prior to the Closing.

1

--------------------------------------------------------------------------------

    (b) The Purchaser's obligation to accept delivery of such stock
certificate(s) and to pay for the Shares evidenced thereby shall be subject to
the accuracy in all material respects of the representations and warranties made
by the Company herein and the fulfillment in all material respects of those
obligations of the Company to be fulfilled prior to the Closing.

    4.  Certain Definitions.  Unless the context otherwise requires, the terms
defined in this Section 4 shall have the meaning herein specified for purposes
of this Agreement.

    "Agreement" means this agreement, including the exhibits and appendices
thereto.

    "Agreements" means this Agreement and the agreements executed by the Other
Purchasers, collectively.

    "Commission" means the Securities and Exchange Commission.

    "Exchange Act" means the Securities and Exchange Act of 1934, as amended
from time to time.

    "Material Adverse Change" means a material adverse change in the condition
(financial or otherwise), properties, business, or results of operations of the
Company and its Subsidiaries taken as a whole.

    "Material Adverse Effect" means a material adverse effect on the condition
(financial or otherwise), properties, business, or results of operations of the
Company and its Subsidiaries taken as a whole.

    "Placement Agent" means CIBC World Markets Corp., and Adams, Harkness &
Hill, Inc.

    "Purchasers" means the Purchaser and the Other Purchasers.

    "Private Placement Memorandum" means the Confidential Private Placement
Memorandum dated September 11, 2000, including all exhibits thereto.

    "Registration Statement" means the registration statement on Form S-3, as
may be amended, that will be filed pursuant to the Private Placement Memorandum
with the Commission covering the re-sale of the Shares.

    "Securities Act" means the Securities Act of 1933, as amended from time to
time.

    5.  Representations, Warranties and Covenants of the Company.  The Company
hereby represents and warrants to, and covenants with, the Purchaser as follows:

    5.1  Organization and Qualification.  The Company (and each such subsidiary
or other entity controlled directly or indirectly by the Company (the
"Subsidiaries") is a corporation or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization. The Company and each of its subsidiaries is duly
qualified to do business and is in good standing as a foreign corporation (or
other entity) in each jurisdiction in which the nature of the business conducted
by it or location of the assets or properties, owned, leased or licensed by it
requires such qualification, except where failure to so qualify or to be in good
standing would not have a Material Adverse Effect.

    5.2  Authorized Capital Stock.  The Company had the authorized and
outstanding capital stock set forth under the heading "Capitalization" in the
Private Placement Memorandum, as of the date set forth therein. All of the
issued and outstanding shares of the Company's Common Stock have been duly
authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance in all material respects with all federal and state
securities laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities, and conform in
all material respects to the description thereof contained in the Private
Placement Memorandum. Except as disclosed in or contemplated by the Private
Placement Memorandum, the Company does not have outstanding any options to
purchase, or any preemptive rights or other rights to subscribe for or to

2

--------------------------------------------------------------------------------

purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of its capital stock.

    5.3  Shares.  The Shares have been duly authorized and, when issued,
delivered and paid for in the manner set forth in the Agreements, will be duly
authorized, validly issued, fully paid and nonassessable, and will conform in
all material respects to the description thereof set forth in the Private
Placement Memorandum. No preemptive rights or other rights to subscribe for or
purchase exist with respect to the issuance and sale of the Shares by the
Company pursuant to this Agreement. No stockholder of the Company has any right
(which has not been waived or has not expired by reason of lapse of time
following notification of the Company's intent to file the Registration
Statement) to require the Company to register the sale of any shares owned by
such stockholder under the Securities Act in the Registration Statement. No
further approval or authority of the stockholders or the Board of Directors of
the Company will be required for the issuance and sale of the Shares to be sold
by the Company as contemplated herein.

    5.4  Corporate Acts and Proceedings.  The Company has full legal right,
corporate power and authority to enter into the Agreements and perform the
transactions contemplated hereby and thereby. The Agreements have been duly and
validly authorized, executed and delivered by the Company. The execution,
delivery and performance of the Agreements by the Company or its Subsidiaries
and the consummation of the transactions herein contemplated will not violate
any provision of the organizational documents of the Company and will not result
in the creation of any lien, charge, security interest or encumbrance upon any
assets of the Company pursuant to the terms or provisions of, or will not
conflict with, result in the breach or violation of, or constitute, either by
itself or upon notice or the passage of time or both, a default under any
agreement, mortgage, deed of trust, lease, franchise, license, indenture, permit
or other instrument to which the Company or the Subsidiaries are a party or by
which the Company or the Subsidiaries or their respective properties may be
bound or affected and in each case which would have a Material Adverse Effect
or, to the Company's knowledge, under any statute or any authorization,
judgment, decree, order, rule or regulation of any court or any regulatory body,
administrative agency or other governmental body applicable to the Company or
its Subsidiaries or their respective properties. No consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other governmental body is required for the execution and delivery of
this Agreement or the consummation of the transactions contemplated by this
Agreement, except for compliance with the Blue Sky laws and federal securities
laws applicable to the offering of the Shares. Upon their execution and
delivery, and assuming the valid execution thereof by the respective Purchasers
and payment of their respective Purchase Price, the Agreements will constitute
valid and binding obligations of the Company, enforceable in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' and contracting parties' rights generally and except
as enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Company in Section 9 hereof
may be legally unenforceable.

    5.5  Contracts.  The contracts described in the Private Placement Memorandum
as being in effect on the date hereof that are material to the Company, are in
full force and effect on the date hereof; and neither the Company nor its
Subsidiaries, nor, to the Company's knowledge, is any other party in breach of
or default under any of such contracts which would have a Material Adverse
Effect.

    5.6  No Actions.  Other than as described in the Private Placement
Memorandum, there are no legal or governmental actions, suits or proceedings
pending or, to the Company's knowledge, overtly threatened to which the Company
or its Subsidiaries are or may be a party or of which property owned or leased
by the Company or its Subsidiaries are or may be the subject, or related to
environmental or discrimination matters, which actions, suits or proceedings,
individually or in the aggregate, might prevent or might reasonably be expected
to materially and adversely affect the transactions

3

--------------------------------------------------------------------------------

contemplated by this Agreement or result in a Material Adverse Change; and no
labor disturbance by the employees of the Company exists, to the Company's
knowledge, or is imminent which might reasonably be expected to have a Material
Adverse Effect. Neither the Company nor its Subsidiaries is a party to or
subject to the provisions of any material injunction, judgment, decree or order
of any court, regulatory body administrative agency or other governmental body.

    5.7  Properties.  The Company and each of its Subsidiaries has good and
marketable title in fee simple to all real property and good and marketable
title to all personal property reflected as owned by them in the consolidated
financial statements included in the Private Placement Memorandum. Such property
is not subject to any lien, mortgage, pledge, charge or encumbrance of any kind
except (i) those, if any, reflected in such consolidated financial statements
(including the notes thereto), or (ii) those which are not material in amount
and do not adversely affect the use of such property by the Company or its
Subsidiaries. Any property or building held under lease by the Company or its
Subsidiaries is held under valid, existing and enforceable leases, free and
clear of all liens, encumbrances, claims, and defects except such as would not
have a Material Adverse Effect. Except as disclosed in the Private Placement
Memorandum and except for the property referred to in Section 5.8, each of the
Company and its Subsidiaries owns or leases all such properties as are necessary
to its operations as now conducted.

    5.8  Proprietary Rights.  Except as disclosed in the Private Placement
Memorandum, (i) to the Company's knowledge, the Company has filed for or holds
rights, licenses or options for the inventions, patent applications, patents,
trademarks (both registered and unregistered), trade names, copyrights and trade
secrets necessary for the conduct of the Company's business as currently
conducted (collectively, the "Intellectual Property"); and (ii) to the Company's
knowledge (for each of the following subsections (a) through (e)): (a) there are
no third parties who have any ownership rights to any Intellectual Property that
is owned by, or has been licensed to the Company for the products described in
the Private Placement Memorandum in the case of any business the Company has or
intends to conduct during the year ending December 31, 2000 that would preclude
the Company from conducting its business as currently conducted and as the
Private Placement Memorandum indicates the Company contemplates conducting;
(b) there are currently no sales of any products that would constitute an
infringement by a third party of any Intellectual Property owned, licensed or
optioned by the Company; (c) there is no pending or threatened action, suit,
proceeding or claim by others challenging the rights of the Company in or to any
Intellectual Property owned, licensed or optioned by the Company, other than
claims which would not be reasonably expected to have a Material Adverse Effect;
(d) there is no pending or threatened action, suit, proceeding or claim by
others challenging the validity or scope of any Intellectual Property owned,
licensed or optioned by the Company, other than claims which would not be
reasonably expected to have a Material Adverse Effect; and (e) there is no
pending or threatened action, suit, proceeding or claim by others that the
Company infringes or otherwise violates any patent, trademark, copyright, trade
secret or other proprietary right of others, other than claims which would not
be reasonably expected to have a Material Adverse Effect.

    5.9  No Material Adverse Change.  Since June 30, 2000, and except as
disclosed in the Private Placement Memorandum, (i) neither the Company nor its
Subsidiaries have incurred any material liabilities or obligations, indirect, or
contingent, or entered into any material verbal or written agreement or other
transaction which is not in the ordinary course of business or which could
reasonably be expected to result in a material reduction in the future earnings
of the Company; (ii) neither the Company nor its Subsidiaries have sustained any
material loss or interference with its businesses or properties from fire,
flood, windstorm, accident or other calamity not covered by insurance;
(iii) neither the Company nor its Subsidiaries have paid or declared any
dividends or other distributions with respect to its capital stock and the
Company and its Subsidiaries are not in default in the payment of principal or
interest on any outstanding debt obligations; (iv) there has not been any change
in the capital stock of the Company or its Subsidiaries other than the sale of
the Shares

4

--------------------------------------------------------------------------------

hereunder and shares or options issued pursuant to employee equity incentive
plans or purchase plans approved by the Company's or the Subsidiaries' Board of
Directors, as the case may be, or indebtedness material to the Company or its
Subsidiaries (other than in the ordinary course of business); and (v) there has
not been a Material Adverse Change.

    5.10  Financial Statement.  BDO Seidman, LLP (a) have expressed their
opinion with respect to the consolidated financial statements included in the
Company's Annual Report on Form 10-K for the fiscal year ended December 31,
1999, (b) have not given the Company any indication that they will not include
such opinion in the Registration Statement and the Prospectus, and (c) have
confirmed to the Company that they are independent accountants as required by
the Securities Act and the rules and regulations promulgated thereunder.

    5.11  No Defaults.  Except as to defaults, violations and breaches which
individually or in the aggregate would not be material to the Company and its
Subsidiaries, taken as a whole, neither the Company nor its Subsidiaries are in
violation or default of any provision of their certificate of incorporation or
bylaws, or other organizational documents, or in breach of, or default with
respect to, any provision of any material agreement filed as an exhibit to the
Company's filings with the Commission, any judgment, decree, order, mortgage,
deed of trust, lease, franchise, license, indenture, or permit to which it is a
party or by which it or any of its properties are bound; and there does not
exist any state of fact which, with notice or lapse of time or both, would
constitute an event of breach or default on the part of the Company or the
Subsidiaries as defined in such documents, except such breaches or defaults
which individually or in the aggregate would not be material to the Company and
its Subsidiaries, taken as a whole.

    5.12  Compliance.  Neither the Company nor its Subsidiaries have been
advised, and neither has any reason to believe, that it is not conducting its
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, including, without limitation,
all applicable local, state and federal environmental laws and regulations;
except where failure to be so in compliance therewith would not have a Material
Adverse Effect.

    5.13  Taxes.  Each of the Company and its Subsidiaries has filed all
necessary federal, state and foreign income and franchise tax returns which are
required to be filed, or has received extensions thereof, and has paid or
accrued all taxes shown as due thereon, and neither the Company nor its
Subsidiaries has knowledge of a tax deficiency which has been or might be
asserted or threatened against it which could have a Material Adverse Effect. On
the Closing Date, all stock transfer or other taxes (other than income taxes)
which are required to be paid in connection with the sale and transfer of the
Shares to be sold to the Purchaser hereunder will be, or will have been, fully
paid or provided for by the Company and all laws imposing such taxes will be or
will have been fully complied with.

    5.14  Books, Records and Accounts.  The books, records and accounts of the
Company and its Subsidiaries accurately and fairly reflect, in reasonable
detail, the transactions in, and dispositions of, the assets of, and the results
of operations of, the Company and its Subsidiaries. The Company and each of its
Subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
accordance with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management's general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

    5.15  Offering Materials.  The Company has not distributed and will not
distribute prior to the Closing Date any offering material in connection with
the offering and sale of the Shares other than the Private Placement Memorandum
or any amendment or supplement thereto. The Company has not in the past nor will
it hereafter take any action independent of the Placement Agent to sell, offer
for

5

--------------------------------------------------------------------------------

sale or solicit offers to buy any securities of the Company which would bring
the offer, issuance or sale of the Shares, as contemplated by this Agreement,
within the provisions of Section 5 of the Securities Act, unless such offer,
issuance or sale was or shall be within the exemptions of Section 4 of the
Securities Act.

    5.16  Insurance.  The Company maintains insurance of the type and in the
amount that the Company reasonably believes is adequate for its business,
including, but not limited to, insurance covering all real and personal property
owned or leased by the Company against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against by similarly situated
companies, all of which insurance is in full force and effect.

    5.17  Investment Company.  The Company is not an "investment company" or an
"affiliated person" of, or "promoter" or "principal underwriter" for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.

    5.18  Contributions.  At no time since its incorporation has the Company,
directly or indirectly, (i) used any corporate or other funds for gifts,
entertainment or other unlawful contributions to any candidate for public
office, or failed to disclose fully any contribution in violation of law, or
(ii) made any payment to any federal or state governmental officer or official,
or other person charged with similar public or quasi-public duties, other than
payments required or permitted by the laws of the United States or any
jurisdiction thereof.

    5.19  Additional Information.  The Company represents and warrants that the
information contained in the following documents, which the Placement Agent has
furnished to the Purchaser, or will furnish prior to the Closing, is and will be
true and correct in all material respects as of the respective dates that they
were filed with the Commission, or their final dates, if not filed with the
Commission and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading:

    (1) the Company's Annual Report on Form 10-K for the fiscal year ended
December 31, 1999;

    (2) the Company's Quarterly Report on Form 10-Q for the quarterly period
ended March 31, 2000;

    (3) the Company's Proxy Statement for the 2000 Annual Meeting of
Stockholders;

    (4) the Company's Quarterly Report on Form 10-Q for the quarterly period
ended June 30, 2000;

    (5) the Registration Statement;

    (6) the Private Placement Memorandum, including all addenda and exhibits
thereto (other than the Appendices); and

    (7) all other documents, if any, filed by the Company with the Commission
since June 30, 2000 pursuant to the reporting requirements of the Exchange Act.

    5.20  Legal Opinions.  Prior to the Closing, Pollet & Richardson, counsel to
the Company, will deliver its legal opinion to the Placement Agent (stating that
each of the Purchasers may rely thereon as if directly addressed to each of
them), substantially in such form as such counsel rendering the opinion and the
Placement Agent may agree upon (the "Opinion Letter").

    6.  Representations, Warranties and Covenants of the Purchaser.  

    6.1  Investment Intent and Expense.  The Purchaser represents and warrants
to, and covenants with, the Company that: (i) the Purchaser is knowledgeable,
sophisticated and experienced in making,

6

--------------------------------------------------------------------------------

and is qualified to make, decisions with respect to investments in shares
representing an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company, and has
requested, received, reviewed and considered all information it deems relevant
in making an informed decision to purchase the Shares; (ii) the Purchaser is
acquiring the number of Shares set forth on the signature page hereto in the
ordinary course of its business and for its own account for investment (as
defined for purposes of the Hart-Scott-Rodino Antitrust Improvement Act of 1976
and the regulations thereunder) only and with no present intention of
distributing any of such Shares or any arrangement or understanding with any
other persons regarding the distribution of such Shares within the meaning of
Section 2(11) of the Securities Act; (iii) the Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares except in compliance with the Act and the Rules and Regulations; (iv) the
Purchaser has completed or caused to be completed the Registration Statement
Questionnaire and the Stock Certificate Questionnaire, both attached hereto as
Appendix I, for use in preparation of the Registration Statement, and the
answers thereto are true, correct and complete as of the date hereof and will be
true. correct and complete as of the effective date of the Registration
Statement; (v) the Purchaser has, in connection with its decision to purchase
the number of Shares set forth on the signature page hereto, relied solely upon
the Private Placement Memorandum and the documents included therein and the
representations and warranties of the Company contained herein; and (vi) the
Purchaser is a "qualified institutional buyer" within the meaning of Rule 144A
promulgated under the Securities Act.

    6.2  Restrictions on Transfer.  The Purchaser hereby covenants with the
Company not to make any sale of the Shares without satisfying the prospectus
delivery requirement under the Securities Act, and the Purchaser acknowledges
and agrees that such Shares are not transferable on the books of the Company
unless the certificate submitted to the transfer agent evidencing the Shares is
accompanied by a separate officer's certificate: (i) in the form of Appendix II
hereto, (ii) executed by an officer of, or other authorized person designated
by, the Purchaser, and (iii) to the effect that (A) the Shares have been sold in
accordance with the Registration Statement, all federal laws and requirements,
including without limitation the Securities Act and the rules and regulations
promulgated thereunder and any applicable state securities or blue sky laws and
(B) the requirement of delivering a current prospectus has been satisfied. The
Purchaser acknowledges that there may occasionally be times when the Company
determines the use of the prospectus forming a part of the Registration
Statement should be suspended until such time as an amendment or supplement to
the Registration Statement or the Prospectus has been filed by the Company and
any such amendment to the Registration Statement is declared effective by the
Commission, or until such time as the Company has filed an appropriate report
with the Commission pursuant to the Exchange Act. The Purchaser hereby covenants
that it will not sell any Shares pursuant to said prospectus during the period
commencing at the time at which the Company gives the Purchaser written notice
of the suspension of the use of said prospectus and ending at the time the
Company gives the Purchaser written notice that the Purchaser may thereafter
effect sales pursuant to said prospectus and the Purchaser hereby covenants that
it will thereafter solely utilize said amended or supplemented prospectus for
the sale of Shares. The Purchaser further covenants to notify the Company
promptly of the sale of any or all of its Shares.

    6.3  Authorization.  The Purchaser further represents and warrants to, and
covenants with, the Company that (i) the Purchaser has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and (ii) upon the
execution and delivery of this Agreement, this Agreement shall constitute a
valid and binding obligation of the Purchaser enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors' and
contracting parties' rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and

7

--------------------------------------------------------------------------------

except as the indemnification agreements of the Purchaser in Section 9 hereof
may be legally unenforceable.

    6.4  Restriction on Sales, Short Sales and Hedging Transactions.  Purchaser
represents and agrees that during the period of five business days immediately
prior to the execution of this Agreement by Purchaser, Purchaser did not, and
from such date through the effectiveness of the Registration Statement (as
defined below), Purchaser will not, directly or indirectly, execute or effect or
cause to be executed or effected any short sale, option or equity swap
transactions in or with respect to the Common Stock or any other derivative
security transaction the purpose or effect of which is to hedge or transfer to a
third party all or any part of the risk of loss associated with the ownership of
the Shares by the Purchaser.

    6.5  No Legal, Tax or Investment Advice.  Purchaser understands that nothing
in the Private Placement Memorandum, the Agreement, the Opinion Letter or any
other materials presented to Purchaser in connection with the purchase and sale
of the Shares constitutes legal, tax or investment advice. Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

    6.6  Further Agreements of Purchaser.  

    (a) The Purchaser understands that the Shares are being offered and sold to
it in reliance upon specific exemptions from the registration requirements of
the Securities Act, the rules and regulations promulgated thereunder, and state
securities laws and that the Company is relying upon the truth and accuracy of,
and the Purchaser's compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the Shares.

    (b) The Purchaser understands that its investment in the Shares involves a
significant degree of risk and that the market price of the Common Stock has
been volatile and that no representation is being made as to the future value of
the Common Stock. The Purchaser has the knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in the Shares and has the ability to bear the economic risks of an
investment in the Shares.

    (c) The Purchaser understands that no United States federal or state agency
or any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Shares.

    (d) The Purchaser understands that, until such time as the Registration
Statement has been declared effective or the Shares may be sold pursuant to
Rule 144 under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
will bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for the
Shares):

"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. The securities may not be sold,
transferred or assigned in the absence of an effective registration statement
for the securities under said Act, or an opinion of counsel, in form, substance
and scope reasonably acceptable to the Company, that registration is not
required under said Act or unless sold pursuant to Rule 144 under said Act."

    (e) The Purchaser's principal executive offices are in the jurisdiction set
forth immediately below the Purchaser's name on the signature pages hereto.

    (f)  The Purchaser hereby covenants with the Company not to make any sale of
the Shares under the Registration Statement without effectively causing the
prospectus delivery requirement under the Securities Act to be satisfied, and
the Purchaser acknowledges and agrees that such Shares are not

8

--------------------------------------------------------------------------------

transferable on the books of the Company unless the certificate submitted to the
transfer agent evidencing the Shares is accompanied by a separate Purchaser's
Certificate: (i) in the form of Appendix II hereto, (ii) executed by an officer
of, or other authorized person designated by, the Purchaser, and (iii) to the
effect that (A) the Shares have been sold in accordance with the Registration
Statement, the Securities Act and any applicable state securities or blue sky
laws and (B) the requirement of delivering a current prospectus has been
satisfied. The Purchaser acknowledges that there may occasionally be times when
the Company must suspend the use of the prospectus forming a part of the
Registration Statement until such time as an amendment to the Registration
Statement has been filed by the Company and declared effective by the
Commission, or until such time as the Company has filed an appropriate report
with the Commission pursuant to the Exchange Act. The Purchaser hereby covenants
that it will not sell any Shares pursuant to said prospectus during the period
commencing at the time at which the Company gives the Purchaser written notice
of the suspension of the use of said prospectus and ending at the time the
Company gives the Purchaser written notice that the Purchaser may thereafter
effect sales pursuant to said prospectus. The Purchaser further covenants to
notify the Company promptly of the sale of any or all of its Shares and the
Purchaser hereby covenants that it will thereafter solely utilize said amended
or supplemented prospectus for the sale of Shares.

    (g) Notwithstanding anything to the contrary contained herein, at any time
after the effectiveness of the Registration Statement, the Company may refuse to
permit the Purchaser to resell any Shares pursuant to the Registration Statement
for a period not to exceed ninety (90) days (the "Blackout Period"); provided
however, that to exercise this right, the Company must deliver a certificate in
writing to the Purchaser to the effect that a delay in such sale is necessary
because a sale pursuant to such Registration Statement in its then-current form
would not be in the best interests of the Company and its stockholders due to
disclosure obligations of the Company. Notwithstanding the foregoing, the
Company shall not be entitled to exercise its right to block such sales more
than three (3) times during the effectiveness of the Registration Statement or
more than one (1) time in any four-month period. Each Purchaser hereby covenants
and agrees that it will not sell any Shares pursuant to the Registration
Statement during such Blackout Periods.

    7.  Survival of Representations, Warranties and Agreements.  Notwithstanding
any investigation made by any party to this Agreement or by the Placement Agent,
all covenants, agreements, representations and warranties made by the Company
and the Purchaser herein and in the certificates for the Shares delivered
pursuant hereto shall survive the execution of this Agreement, the delivery to
the Purchaser of the Shares being purchased and the payment therefor.

    8.  Covenants.  

    8.1  Registration Procedures and Expenses.  

    (a) The Company shall:

    (1) as soon as practicable after the Closing, but in no event later than two
(2) weeks following the Closing, prepare and file with the Commission the
Registration Statement relating to the sale of the Shares by the Purchaser from
time to time through the automated quotation system of the Nasdaq National
Market or the facilities of any national securities exchange on which the
Company's Common Stock is then traded or in privately-negotiated transactions;

    (2) use its reasonable efforts subject to receipt of necessary information
from the Purchasers, to cause the Commission to notify the Company of the
Commission's willingness to declare the Registration Statement effective within
60 days after the Registration Statement is filed by the Company;

    (3) prepare and file with the Commission such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to

9

--------------------------------------------------------------------------------

keep the Registration Statement effective until the earlier of (i) twenty-four
(24) months after the effective date of the Registration Statement or (ii) the
date on which the Shares may be resold by the Purchasers without registration by
reason of Rule 144(k) under the Securities Act or any other rule of similar
effect;

    (4) furnish to the Purchaser with respect to the Shares registered under the
Registration Statement (and to each underwriter, if any, of such Shares) such
reasonable number of copies of prospectuses in order to facilitate the public
sale or other disposition of all or any of the Shares by the Purchaser;
provided, however, that the obligation of the Company to deliver copies of
prospectuses to the Purchaser shall be subject to the receipt by the Company of
reasonable assurances from the Purchaser that the Purchaser will comply with the
applicable provisions of the Securities Act and of such other securities or blue
sky laws as may be applicable in connection with any use of such prospectuses;

    (5) file documents required of the Company for normal blue sky clearance in
states specified in writing by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented; and

    (6) bear all expenses in connection with the procedures in paragraphs
(1) through (5) of this Section 8.1 and the registration of the Shares pursuant
to the Registration Statement, other than fees and expenses, if any, of counsel
or other advisers to the Purchaser or the Other Purchasers or underwriting
discounts, brokerage fees and commissions incurred by the Purchaser or the Other
Purchasers, if any.

    (b) The Company covenants that it will file the reports required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Purchaser, make
publicly available other information), and it will take such further action as
any Purchaser may reasonably request, all to the extent required from time to
time to enable such Purchaser to sell the Shares without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
under the Securities Act, as such rule may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the Commission. Upon
the request of any Purchaser, the Company will deliver to such holder a written
statement as to whether it has complied with such requirements.

    8.2  Transfer of Shares After Registration.  The Purchaser agrees that it
will not effect any disposition of the Shares or its right to purchase the
Shares that would constitute a sale within the meaning of the Securities Act,
except as contemplated in the Registration Statement referred to in Section 8.1,
and that it will promptly notify the Company of any changes in the information
set forth in the Registration Statement regarding the Purchaser or its Plan of
Distribution.

    8.3  Termination of Conditions and Obligations.  The restrictions imposed by
Section 6 or this Section 8 upon the transferability of the Shares shall cease
and terminate as to any particular number of the Shares upon the passage of
twenty-four months from the effective date of the Registration Statement
covering such Shares or at such time as an opinion of counsel satisfactory in
form and substance to the Company shall have been rendered to the effect that
such conditions are not necessary in order to comply with the Securities Act.

    8.4  Information Available.  So long as the Registration Statement is
effective covering the resale of Shares owned by the Purchaser, the Company will
furnish to the Purchaser:

    (1) upon request, as soon as practicable after available (but in the case of
the Company's Annual Report to Stockholders, within 120 days after the end of
each fiscal year of the Company), one copy of (i) its Annual Report to
Stockholders (which Annual Report shall contain financial

10

--------------------------------------------------------------------------------

statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants), (ii) if not included in
substance in the Annual Report to Stockholders, its Annual Report on Form 10-K,
(iii) if not included in substance in its Quarterly Reports to Shareholders, its
quarterly reports on Form 10-Q, and (iv) a full copy of the particular
Registration Statement covering the Shares (the foregoing, in each case,
excluding exhibits);

    (2) upon the reasonable request of the Purchaser, a reasonable number of
copies of the prospectuses to supply to any other party requiring such
prospectuses;

and the Company, upon the reasonable request of the Purchaser, will meet with
the Purchaser or a representative thereof at the Company's headquarters to
discuss information relevant for disclosure in the Registration Statement
covering the Shares subject to appropriate confidentiality limitations.

    9.  Indemnification.  For the purpose of this Section 9 only:

    (1) the term "Purchaser" shall include the Purchaser and any affiliate of
such Purchaser; and the term "Registration Statement" shall include any final
prospectus, exhibit, supplement or amendment included in or relating to the
Registration Statement referred to in Section 8.1.

    (2) The Company agrees to indemnify and hold harmless each of the Purchasers
and each person, if any, who controls any Purchaser within the meaning of the
Securities Act, against any and all losses, claims, damages, liabilities or
expenses, joint or several, to which such Purchasers or such controlling person
may become subject, under the Securities Act, the Exchange Act, or any other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Company), insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement, including the
prospectus, financial statements and schedules, and all other documents filed as
a part thereof, as amended at the time of effectiveness of the Registration
Statement (the "Prospectus"), or any amendment or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state in any of
them a material fact required to be stated therein or necessary to make the
statements in any of them, in light of the circumstances under which they were
made, not misleading, or arise out of or are based in whole or in part on any
inaccuracy in the representations and warranties of the Company contained in
this Agreement, or any failure of the Company to perform in all material
respects its obligations hereunder or under law, and will reimburse each
Purchaser and each such controlling person for any legal and other expenses as
such expenses are reasonably incurred by such Purchaser or such controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the Company will not be liable in any such case to the extent that
any such loss, claim, damage, liability or expense arises out of or is based
upon (i) an untrue statement or alleged untrue statement or omission or alleged
omission made in the Registration Statement, the Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Purchaser expressly for use
therein, or (ii) the failure of such Purchaser to comply with the covenants and
agreements contained in Sections 6.2 or 8.2 hereof respecting sale of the
Shares, or (iii) the inaccuracy of any representations made by such Purchaser
herein or (iv) any statement or omission in any Prospectus that is corrected in
any subsequent Prospectus that was delivered to the Purchaser prior to the
pertinent sale or sales by the Purchaser.

    (3) Each Purchaser will severally indemnify and hold harmless the Company,
each of its directors, each of its officers who signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of the Securities Act, against any losses, claims, damages, liabilities or
expenses to which the Company, each of its directors, each of its officers

11

--------------------------------------------------------------------------------

who signed the Registration Statement or controlling person may become subject,
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Purchaser) insofar as such losses, claims, damages, liabilities
or expenses (or actions in respect thereof as contemplated below) arise out of
or are based upon (i) any failure to comply with the covenants and agreements
contained in Sections 6.2 or 8.2 hereof respecting the sale of the Shares or
(ii) the inaccuracy of any representation made by such Purchaser herein or
(iii) any untrue or alleged untrue statement of any material fact contained in
the Registration Statement, the Prospectus, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in the Registration Statement, the Prospectus, or
any amendment or supplement thereto, in reliance upon and in conformity with
written information furnished to the Company by or on behalf of any Purchaser
expressly for use therein, and will reimburse the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling person for any legal and other expense reasonably incurred by the
Company, each of its directors, each of its officers who signed the Registration
Statement or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action.

    (4) Promptly after receipt by an indemnified party under this Section 9 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 9 promptly notify the indemnifying party in writing thereof; but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party for contribution or
otherwise than under the indemnity agreement contained in this Section 9 or to
the extent it is not materially prejudiced as a result of such failure. In case
any such action is brought against any indemnified party and such indemnified
party seeks or intends to seek indemnity from an indemnifying party, the
indemnifying party will be entitled to participate in, and, to the extent that
it may wish, jointly with all other indemnifying parties similarly notified, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party, based upon the
advice of such indemnified party's counsel, the indemnified party shall have
reasonably concluded that there may be a conflict of interest between the
positions of the indemnifying party and the indemnified party in conducting the
defense of any such action or that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, the indemnified party or parties shall have
the right to select separate counsel to assume such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to such indemnified party of its election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 9 for any legal
or other expenses subsequently reasonably incurred by such indemnified party in
connection with the defense thereof unless (i) the indemnified party shall have
employed such counsel in connection with the assumption of legal defenses in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel, approved by such indemnifying party in the case
of paragraph (2), representing all of the indemnified parties who are parties to
such action) or (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a

12

--------------------------------------------------------------------------------

reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party.

    (5) If the indemnification provided for in this Section 9 is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under paragraphs (2), (3) or (4) of this
Section 9 in respect to any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of any losses,
claims, damages, liabilities or expenses referred to herein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Purchaser from the placement of the Shares or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but the relative fault of the Company and the
Purchaser in connection with the statements or omissions or inaccuracies in the
representations and warranties in this Agreement which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The respective relative benefits received by the
Company on the one hand and each Purchaser on the other shall be deemed to be in
the same proportion as the amount paid by such Purchaser to the Company pursuant
to this Agreement for the Shares purchased by such Purchaser that were sold
pursuant to the Registration Statement bears to the difference (the
"Difference") between the amount such Purchaser paid for the Shares that were
sold pursuant to the Registration Statement and the amount received by such
Purchaser from such sale. The amount paid or payable by a party as a result of
the losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in paragraph (3) of this
Section 9, any legal or other fees or expenses reasonably incurred by such party
in connection with investigating or defending any action or claim. The
provisions set forth in paragraph (3) of this Section 9 with respect to the
notice of the threat or commencement of any threat or action shall apply if a
claim for contribution is to be made under this paragraph (5); provided,
however, that no additional notice shall be required with respect to any threat
or action for which notice has been given under paragraph (4) for purposes of
indemnification. The Company and each Purchaser agree that it would not be just
and equitable if contribution pursuant to this Section 9 were determined solely
by pro rata allocation (even if the Purchasers were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this paragraph. Notwithstanding
the provisions of this Section 9, no Purchaser shall be required to contribute
any amount in excess of the amount by which the Difference exceeds the amount of
any damages that such Purchaser has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Purchasers'
obligations to contribute pursuant to this Section 9 are several and not joint.

    10.  Broker's Fee.  The Purchaser acknowledges that the Company intends to
pay to the Placement Agent a fee in respect of the sale of the Shares to the
Purchaser. Each of the parties hereto hereby represents that, on the basis of
any actions and agreements by it, there are no other brokers or finders entitled
to compensation in connection with the sale of the Shares to the Purchaser.

    11.  Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, confirmed facsimile or nationally

13

--------------------------------------------------------------------------------

recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

    (1) if to the Company, to:

Andrew F. Pollet
Chairman
STAAR Surgical Company
1911 Walker Avenue
Monrovia, California 91016

      with a copy to:

Pollet & Richardson
10900 Wilshire Boulevard
Suite 500
Los Angeles, California 90024
Attention: Andrew F. Pollet, Esq.

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

    (2) if to the Purchaser, at its address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.

    12.  Changes.  This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by an authorized representative of the
Company and the Purchaser.

    13.  Headings.  The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.

    14.  Severability.  In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

    15.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of laws and the federal law of the United States of America.

    16.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

    [Signature Page Follows]

14

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

    STAAR SURGICAL COMPANY
 
 
/s/ ANDREW F. POLLET   

--------------------------------------------------------------------------------

By: Andrew F. Pollet
Its: Chairman

 
   
Phoenix-Edge Series Fund
Engemann Small & Mid Cap Growth Series

--------------------------------------------------------------------------------

Name of Purchaser (Individual or
Institution)  
Roger Engemann

--------------------------------------------------------------------------------

Name of Individual representing
Purchaser (if an Institution)
Senior Vice President

--------------------------------------------------------------------------------

Title of Individual representing
Purchaser (if an Institution)
 
/s/ ROGER ENGEMANN   

--------------------------------------------------------------------------------

Signature of Individual Purchaser or
Individual representing Purchaser

 

 

Address:  600 North Rosemead Blvd.
                 Pasadena, CA 91107

--------------------------------------------------------------------------------

Telephone: (626) 351-6451

--------------------------------------------------------------------------------

    Telecopier:

--------------------------------------------------------------------------------

Number to Be
Purchased

--------------------------------------------------------------------------------

  Price Per
Share In
Dollars

--------------------------------------------------------------------------------

  Aggregate
Price

--------------------------------------------------------------------------------

1,245   $14.00   $17,430.00

15

--------------------------------------------------------------------------------



QuickLinks


Exhibit F FORM OF PURCHASE AGREEMENT
